                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                   1:19-cv-00055


  ASHLEY GALLEHER, on behalf of                     )
  herself and all others similarly situated,        )
                                                    )
                        Plaintiff,                  )
                                                    )
         v.                                         )                   ORDER
                                                    )
  ARTISANAL, LLC and BILL GREENE,                   )
                                                    )
              Defendants.                           )
                                                    )
                                                    )
                                                    )


       Before the Court is the Parties Joint Motion to Remove Matter from Trial Docket. (Doc. No.

48). The Court, having considered the issues, GRANTS the motion. (Doc. No. 48). The Court Orders

as follows:

   1. On or before April 26, 2021, the Parties shall file Artisanal’s Confession of Judgment for the

       Court’s entry and approval, accompanied by a motion and supporting memorandum.

   2. Counsel for Plaintiff and Opt-in Plaintiff’s will file a petition for an award of attorney’s fees

       and costs within thirty (30) days of the Court’s entry and approval of Artisanal’s Confession

       of Judgment.

   3. The in-person Final Pretrial Hearing scheduled for March 23, 2021 at 11:00 a.m. is converted

       to a virtual status conference. The Parties shall participate in this conference via Zoom or

       telephone.
                                               Signed: March 22, 2021




                                     1
       Case 1:19-cv-00055-MOC-WCM Document 49 Filed 03/22/21 Page 1 of 1
